Name: 2010/447/CFSP: Council Decision 2010/447/CFSP of 11Ã August 2010 extending the mandate of the European Union Special Representative for the Middle East peace process
 Type: Decision
 Subject Matter: European construction;  international affairs;  civil law;  Asia and Oceania
 Date Published: 2010-08-12

 12.8.2010 EN Official Journal of the European Union L 211/39 COUNCIL DECISION 2010/447/CFSP of 11 August 2010 extending the mandate of the European Union Special Representative for the Middle East peace process THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular, Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 July 2003, the Council adopted Joint Action 2003/537/CFSP (1) appointing Mr Marc OTTE European Union Special Representative (hereinafter the EUSR) for the Middle East peace process. (2) On 22 February 2010, the Council adopted Decision 2010/107/CFSP (2) extending the mandate of the EUSR until 31 August 2010. (3) The mandate of the EUSR should be extended until 28 February 2011 or until the Council decides, on a proposal by the High Representative of the Union for Foreign Affairs and Security Policy (hereinafter the HR), that appropriate corresponding functions to those under Decision 2010/107/CFSP have been established in the European External Action Service and terminates the mandate. (4) The EUSR will implement his mandate in the context of a situation which may deteriorate and could harm the Common Foreign and Security Policy objectives set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/107/CFSP is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 European Union Special Representative The mandate of Mr Marc OTTE as the European Union Special Representative (EUSR) for the Middle East peace process is hereby extended until 28 February 2011 or until the Council decides, on a proposal by the High Representative, that appropriate corresponding functions to those under the current Decision have been established in the European External Action Service and terminates the mandate.; 2. Article 5 is replaced by the following: Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 March 2010 to 31 August 2010 shall be EUR 730 000. 2. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR for the period from 1 September 2010 to 28 February 2011 shall be EUR 585 000. 3. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 4. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure.. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 August 2010. For the Council The President S. VANACKERE (1) OJ L 184, 23.7.2003, p. 45. (2) OJ L 46, 23.2.2010, p. 8.